Citation Nr: 0605202	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  05-34 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1950.  There is no evidence of combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Louis, Missouri, which denied service connection for 
tinnitus.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for tinnitus; all 
reasonable development necessary for the disposition of this 
issue has been completed.

2.  There is no competent evidence to establish the veteran 
incurred tinnitus in service; competent evidence does not 
establish a nexus between tinnitus and service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.   
38 U.S.C.A. §§ 110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in August 2003, nine months 
before the initial rating decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The VCAA notice complies 
with the four requirements in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), in that it (1) informs the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informs the claimant about the 
information and evidence the claimant is expected to provide; 
(3) informs the claimant about the information and evidence 
that VA will attempt to provide on his behalf; and (4) 
requests the claimant provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The notice letter clearly 
meets the first three elements.  Although the letter does 
not contain the precise language of the fourth element, the 
letter does request that the veteran provide enough 
information and evidence to enable VA to obtain all evidence 
or information, whatever the source.  The language is 
sufficiently broad to meet the requirement of the fourth 
element.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board concludes that the discussions in the rating 
decision in May 2004 and the October 2005 Statement of the 
Case (SOC) adequately informed the veteran of the information 
and evidence needed to substantiate his claim.  He was 
advised that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate the claim addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§5103A.  A review of the records requests indicates that 
personal identifiers, such as the veteran's name, date of 
birth, and service number were provided in information 
requests to the National Personnel Records Center (NPRC), but 
NPRC was unable to locate the veteran's records.  The RO sent 
a PIES request for service medical records and discharge 
documents in January 2001, but the response from the NPRC was 
it could not identify his records based on the information 
provided; it also instructed the RO to resubmit the request 
if additional information became available.  The veteran 
completed National Archives and Records Administration (NARA) 
forms provided by the RO to elicit additional information.  
Subsequent records/information requests were submitted to 
NPRC in August 2003 and March 2004, evoking the same negative 
response.  There is no indication that additional information 
is available that would locate the veteran's records.  In 
light of the numerous unsuccessful attempts to locate records 
or pertinent information regarding the veteran's service, the 
Board concludes that any further attempts to retrieve the 
records would be futile.  38 U.S.C.A. § 5103A (b)(3).  The 
veteran has not identified any relevant treatment records or 
any other information.  Therefore, the Board concludes the 
medical evidence is sufficient to resolve the issue in this 
case.  VA afforded the veteran a VA medical examination in 
October 2003, which addressed the nature of the veteran's 
tinnitus.  The examiner asserted that he was unable to 
address the etiology of the disorder due to lack of 
documentation.  Since no additional information or evidence 
has been identified and reasonable attempts were made to 
obtain service medical records, there is no further duty to 
provide a medical examination or opinion.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).



Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2005).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  the veteran's 
contentions as presented by written statements and argument, 
a copy of the veteran's Honorable Discharge Certificate, a 
copy of Special Orders No. 202 from 3310th Technical Training 
Wing, Scott AFB, completed NARA forms, and a VA examination.  
A review of the evidence indicates that service connection 
for tinnitus is not warranted.

The veteran contends that he incurred excessive noise 
exposure in service while performing his duties as a heavy 
equipment mechanic.  He reports that he worked around diesel 
engines without proper ear protection and the sound from the 
engines was deafening.  The veteran also provided basic 
information regarding his service, such as dates and 
assignment location, and from this information it appears 
that he had no combat service.  Consequently, 38 U.S.C.A. 
§ 1154(b) is not for application.  As previously noted, no 
service medical records could be located; thus, there is no 
corroboration of excessive noise exposure, tinnitus, or 
hearing loss in service.  Moreover, there is no competent 
medical opinion that links the veteran's tinnitus to service.  
The VA examiner asserted that because there were no records 
to review, he was unable to opine without speculation 
regarding the relationship, if any, between the veteran's 
active service and his tinnitus.  The veteran, through his 
representative, argues that the VA violated its duty to 
assist the veteran because the VA examiner did not have 
records to review and was unable to provide an opinion as to 
whether the tinnitus is service connected.  While generally, 
an examination is inadequate when records have not been 
reviewed, in this matter, service medical records are 
unavailable and the veteran did not identify any post-service 
treatment records.  Under these circumstances, there are no 
records to review.  In sum, there is no competent evidence of 
injury from excessive noise exposure in service or a chronic 
tinnitus disability in service.  

The Court has held that a veteran's statements are competent 
as to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  A lay statement may be made that 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances.  See Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  A lay person is 
certainly capable of noting a symptom such as ringing in the 
ears.  The veteran approximated the onset of his ringing in 
his ears to be 1949.  Although the veteran is competent to 
state when his symptoms arose, the Board must still make a 
decision as to the credibility of the statements in the 
context of probative medical evidence.  See Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In this case, the Board 
finds the lack of medical evidence to be striking.  A review 
of the claims application indicates the veteran did not 
identify treatment by any facility or doctor for tinnitus.  
The August 2003 duty to assist letter to the veteran gave a 
lengthy list of potential sources of evidence, including 
insurance examinations reports, employment physical 
examinations, letters written during service, and buddy 
certificates or affidavits.  Yet, the veteran did not respond 
to the letter or provide any additional information or 
evidence.  The Board finds it incredulous that the veteran 
incurred tinnitus in 1949 and went over 53 years without 
discussing it with a health care provider.  The complete 
lapse in post-service medical evidence is wholly inconsistent 
with the veteran's report of onset.  See Caluza v. Brown, 7 
Vet. App. 498, 510-11 (1995) (For oral testimony, a hearing 
officer can consider: "demeanor of the witness, the facial 
plausibility of the testimony, and the consistency of the 
witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran." (Emphasis 
added) Caluza, 7 Vet. App. at 511).  While the Board is 
confident that the veteran is personally convinced that he 
has a current tinnitus disability that is related to service, 
memories often fade and distort over time.  In sum, the Board 
finds the veteran's statements as to onset and continuity of 
symptomatology lack credibility.  

Under well established caselaw, when service medical records 
are presumed destroyed, the Board has a heightened duty to 
consider applicability of the benefit of the doubt rule, to 
assist the claimant in developing the claim, and to explain 
its decision.  Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The Board has 
considered the application of reasonable doubt to the 
veteran's claim, but finds the "fair preponderance of the 
evidence" is against the claim, and the benefit of the doubt 
rule has no application.  Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


